Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) dated as of May 11, 2017, by and
among A.S.V., LLC., a Minnesota limited liability company (“ASV”), TEREX
CORPORATION, a Delaware corporation (“Terex”) and MANITEX INTERNATIONAL, INC., a
Michigan corporation (“Manitex” and collectively with ASV and Terex, the
“Parties”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings assigned to them in ARTICLE I hereof.

R E C I T A L S

WHEREAS, ASV, which upon the effectiveness of the Plan of Conversion will
convert (the “Conversion”) to ASV Holdings, Inc., a Delaware corporation (“ASV
Holdings”), is currently a joint venture between Manitex and Terex;

WHEREAS, the board of managers of ASV and the members of ASV, Manitex and ASV
Holding, LLC, a wholly-owned subsidiary of Terex, have determined to cause ASV
to become an independent, publicly traded company and to set forth herein
certain agreements governing the relationship of Manitex, Terex and ASV Holdings
(as successor to ASV).

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

ARTICLE I

Definitions

Section 1.01 Definitions. For the purposes of this Agreement, the following
terms shall have the following meanings (unless otherwise defined herein):

“Action” means any claim, demand, action, suit, countersuit, arbitration,
inquiry, proceeding or investigation by or before any governmental authority or
any arbitration or mediation tribunal.

“Ancillary Agreements” means the Terex Agreements, the EMA and the Registration
Rights Agreement.

“ASV Assets” means all assets that are primarily related to or used primarily in
connection with the operation or conduct of the businesses and operations of ASV
as described in the Registration Statement (the “ASV Business”), including any
rights related to the ASV Business under the Shared Contracts, if any.

“ASV Business” means the businesses and operations of ASV as described in the
Registration Statement.



--------------------------------------------------------------------------------

“ASV Liabilities” means all Liabilities to the extent relating to, arising out
of or resulting from the ASV Assets or the ASV Business, including any products
liability claims and any obligations related to the ASV Business under Shared
Contracts, if any.

“EMA” means the Employee Matters Agreement dated as of the date of this
Agreement by and among Manitex and ASV.

“Group” means either the Manitex Group or the Terex Group, as the context
requires.

“Initial Public Offering” means the initial public offering of the common stock,
$0.001 par value per share, of ASV Holdings.

“Law” means any statute, law, regulation, ordinance, rule, judgment, rule of
common law, order, decree, directive, requirement or other governmental
restriction or any similar binding and enforceable form of decision of, or
determination by, or agreement with, or any interpretation or administration of
any of the foregoing by, any governmental authority, whether now or hereinafter
in effect and, in each case, as amended.

“Liabilities” means any and all debts, liabilities, losses and obligations,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever arising, including all costs
and expenses relating thereto, and including obligations arising under any law,
Action or threatened Action.

“Manitex Assets” means all assets that are primarily related to or used
primarily in connection with the business and operations conducted by Manitex
Group (other than ASV Business) (the “Manitex Business”) including any rights
related to the Manitex Business under the Shared Contracts, if any.

“Manitex Group” means Manitex and its subsidiaries (but excluding ASV).

“Manitex Liabilities” means all Liabilities to the extent relating to, arising
out of or resulting from the Manitex Assets or the Manitex Business, including
any obligations related to the Manitex Business under Shared Contracts, if any.

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
company, any other entity and any governmental authority.

“Plan of Conversion” means that certain Plan of Conversion to be filed on or
about May 11, 2017, providing for the conversion of ASV into ASV Holdings.

“Registration Rights Agreement” means the Registration Rights Agreement to be
entered into by and among ASV Holdings, Manitex and Terex (or its subsidiary).

“Registration Statement” means the registration statement on Form S-1 filed
under the Securities Act of 1933, as amended, pursuant to which the Initial
Public Offering will be registered, including the prospectus related thereto,
amendments and supplements to any such Registration Statement and/or prospectus,
including post-effective amendments, all exhibits thereto and all materials
incorporated by reference in any such Registration Statement or prospectus.

 

2



--------------------------------------------------------------------------------

“Separation” means any actions to be taken pursuant to Article II hereof and any
other transfers of Assets and assumptions of Liabilities, if any, in each case,
between ASV and a member of one Group, provided for in this Agreement or in any
Ancillary Agreement.

“Separation Date” means May 11, 2017.

“Shared Contract” means any contract or agreement of any member of either ASV or
a Group that relates in any material respect to both the ASV Business, on the
one hand, and the Manitex Business or Terex Business (or both), on the other
hand; provided that the Parties may, by mutual written consent, elect to include
in, or exclude from, this definition any contract or agreement. As of the date
hereof, the Parties are not aware of any Shared Contracts other than those
specifically mentioned herein or in the Ancillary Agreements.

“Tax” means all taxes, assessments, duties or similar charges of any kind
whatsoever, in the nature of a tax, plus any interest, penalties, additional
amounts or additions thereto.

“Tax Return” means any tax return, declaration, statement, report, form, refund
claim, estimate and information return relating to taxes, including any
amendments thereto and any related or supporting information.

“Terex Agreements” mean the Distribution and Cross Marketing Agreement dated
December 19, 2014, the Services Agreement dated December 19, 2014 and the
Winddown and Termination of Distribution and Cross Marketing Agreement dated as
of April 27, 2017, each among Terex, Manitex and ASV.

“Terex Assets” means all assets that are primarily related to or used primarily
in connection with the business and operations conducted by Terex Group (the
“Terex Business”) including any rights related to the Terex Business under the
Shared Contracts, if any.

“Terex Business” means the business and operations conducted by Terex and its
subsidiaries.

“Terex Group” means Terex and its subsidiaries.

“Terex Liabilities” means all Liabilities to the extent relating to, arising out
of or resulting from the Terex Assets or the Terex Business, including any
obligations related to the Terex Business under Shared Contracts, if any.

“Third-Party Claim” means any assertion by a Person (including any governmental
authority) who is not ASV, on the one hand, or a member of the Manitex Group or
the Terex Group, on the other hand, of any claim, or the commencement by any
such Person of any Action, against ASV or any member of the Manitex Group or the
Terex Group, respectively.

 

3



--------------------------------------------------------------------------------

ARTICLE II

The Separation

Section 2.01 Conversion; Assets and Liabilities.

(a) Prior to the effectiveness of the Registration Statement and immediately
following the Separation, ASV shall cause the Conversion to be completed in
accordance with the terms of the Plan of Conversion.

(b) In the event that at any time after the Separation, ASV, Manitex or Terex
becomes aware that it (or a member of its Group) holds, or shall receive from a
third party, an Asset that is not an ASV Asset, Manitex Asset or Terex Asset,
respectively, or becomes liable for a Liability that is not an ASV Liability,
Manitex Liability or Terex Liability, respectively, the Parties shall use
reasonable best efforts to promptly effect the transfer and assumption of such
Asset or Liability to the appropriate Party. Any transfer or assumption made
pursuant to this Section 2.01(b) shall be treated by the Parties for all
purposes as if it had occurred immediately prior to the Separation Date, except
as otherwise required by applicable Law. The obligations of the Parties under
this Section 2.01(b) shall terminate on the 6th anniversary of the Separation
Date.

Section 2.02 Certain Matters Governed Exclusively by Ancillary Agreements. Each
of ASV, Manitex and Terex agrees on behalf of itself and the members of its
Group that, except as explicitly provided in this Agreement or any Ancillary
Agreement, (a) the EMA shall exclusively govern the allocation of Assets and
Liabilities related to employee and employee benefits-related matters (it being
understood that any such Liabilities shall be subject to ARTICLE IV hereof) and
(b) the Terex Agreements shall exclusively govern all matters relating to the
provision of certain services identified therein.

Section 2.03 Shared Contracts. The Parties shall use, and shall cause the
members of their respective Groups to use, their respective reasonable best
efforts to work together (and, if necessary and desirable, to work with the
third party to any such Shared Contract) in an effort to divide, partially
assign, modify and/or replicate (in whole or in part) the respective rights and
obligations under and in respect of any Shared Contract that may be identified
at any time after the Separation, such that each Party is the beneficiary of the
rights and is responsible for the obligations related to that portion of such
Shared Contract relating to the business and operations of such Party.

Section 2.04 Disclaimer of Representations and Warranties. Each of ASV, Manitex
(on behalf of itself and each other member of the Manitex Group) and Terex (on
behalf of itself and each other member of the Terex Group) understands and
agrees that, except as expressly set forth in this Agreement or any Ancillary
Agreement, no Party to this Agreement, any Ancillary Agreement or any other
agreement or document contemplated by this Agreement or any Ancillary Agreement
is representing or warranting in any way as to any Assets or Liabilities held,
transferred or assumed as contemplated hereby or thereby.

 

4



--------------------------------------------------------------------------------

ARTICLE III

Tax Matters

Section 3.01 Indemnification; Tax Returns.

(a) Subject to the provisions of Section 3.01(c), Manitex and Terex shall, on a
pro rata basis reflecting their respective equity interest in ASV, severally and
not jointly indemnify and hold ASV harmless from and against any Taxes imposed
on ASV (except for those Tax liabilities disclosed on the balance sheet of ASV)
for any taxable period (or portion thereof) ending on or before the Separation
Date; provided, however, that Manitex and Terex shall not be liable for or pay,
and shall not indemnify or hold harmless ASV from and against any Taxes imposed
on ASV or for which ASV may otherwise be liable as a result of transactions
occurring after the Separation on the Separation Date outside of the ordinary
course and not contemplated in this Agreement.

(b) Manitex shall prepare and file, or cause to be prepared filed, all U.S.
federal and state income Tax Returns for ASV for all periods ending on or prior
to the Separation Date which are required to be filed on or after the Separation
Date. Income Tax Returns prepared or caused to be prepared by Manitex pursuant
to the preceding sentence shall be prepared in a manner consistent with past
practice unless otherwise required by applicable law. ASV shall prepare and
file, or cause to be prepared and filed, all other Tax Returns of ASV for all
periods ending on or prior to the Separation Date which are required to be filed
on or after the Separation Date, and shall provide such Tax Returns to Manitex
for its review and comment no later than thirty (30) days prior to the due date
for filing such Tax Returns, and ASV shall incorporate any reasonable comments
provided by Manitex. Tax Returns prepared or caused to be prepared by ASV
pursuant to the preceding sentence shall be prepared in a manner consistent with
past practice unless otherwise required by applicable law. Manitex on the one
hand, and ASV on the other hand shall cooperate (and cause their affiliates to
cooperate) with each other and with each other’s agents in connection with Tax
matters. Such cooperation shall include each Party, upon reasonable request by
the other Party, making available to the other Party Tax-related information and
documents in its possession relating to ASV. The Parties shall retain all Tax
Returns, schedules and work papers and all material records and other documents
relating thereto, until the expiration of the applicable statute of limitations.

(c) ASV shall prepare or cause to be prepared and file or cause to be filed any
Tax Returns of ASV with respect to any Straddle Periods. Tax Returns prepared or
caused to be prepared by ASV pursuant to the preceding sentence shall be
prepared in a manner consistent with past practice unless otherwise required by
applicable law. At least thirty (30) days before filing any such federal or
state income Tax Return, ASV shall submit to Manitex copies of such income Tax
Returns for its review and comment, and shall consider in good faith any changes
to such Tax Returns reasonably requested by Manitex. Any Taxes for a tax period
beginning on or before the Separation Date and ending after the Separation Date
(a “Straddle Period”) shall be allocated to the portion of such period ending on
the Separation Date (i) in the case of real and personal property taxes and
franchise taxes not based on gross or net income, on a per diem basis and,
(ii) in the case of other Taxes, shall be determined based on the actual
operations of ASV during the portion of such period ending on the Separation
Date.

 

5



--------------------------------------------------------------------------------

(d) No amended Tax Returns shall be filed by or on behalf of ASV for any period
ending on or prior to the Separation Date without Manitex’s prior written
consent, which consent shall not be unreasonably withheld.

(e) ASV shall pay or cause to be paid to Manitex and Terex, on a pro rata basis
reflecting their respective equity interest in ASV, any refund (for purposes of
this Agreement, a refund includes any credit for Taxes attributable to an
overpayment or any application or other use of a refund) of Taxes allocable to
any taxable year or period that ends on or before the Separation Date and, with
respect to any Straddle Period, the portion of such Straddle Period ending on
and including the Separation Date.

(f) Nothing in this Section 3.01 shall terminate or otherwise limit Terex’s
obligations to indemnify Manitex and ASV for certain tax matters under that
certain Stock Purchase Agreement, dated October 29, 2014, by and between Terex
and Manitex (as amended).

Section 3.02 Tax Proceedings.

(a) If ASV becomes aware of any assessment, official inquiry, examination or
proceeding that could result in an official determination with respect to any
Tax for which Manitex and Terex could be liable pursuant to Section 3.01(a), ASV
shall promptly notify Manitex and Terex in writing. If ASV becomes aware of any
official inquiry, examination or proceeding that could result in an official
determination with respect to Taxes related to the business, activities or
assets of the ASV for which Manitex and Terex could be liable pursuant to
Section 3.01(a), ASV shall promptly so notify Manitex and Terex in writing.

(b) Subject to the next to the last sentence of this Section 3.02(b), Manitex
shall have the right to exercise control over the contest and/or settlement of
any issue raised in any official inquiry, examination or proceeding with respect
to any return for Taxes or any inquiry, examination or proceeding that relates
only to Taxes for which Manitex and Terex are liable under Section 3.01(a), and
Manitex and Terex shall be responsible on a pro rata basis reflecting their
respective equity interest in ASV for any expenses incurred in connection
therewith; provided, however, that Manitex may not settle or compromise any
issue that could affect the liability of ASV for any tax period beginning after
the Separation Date without the consent of ASV, which consent shall not be
unreasonably withheld. ASV shall cooperate with Manitex, as Manitex may
reasonably request, in any such inquiry, examination or proceeding. If Manitex
does not notify ASV in writing within thirty (30) days after receipt of notice
of any such inquiry, examination or proceeding, that Manitex elects to exercise
control over the contest and/or settlement thereof, ASV shall exercise such
control, and ASV shall pay any reasonable expenses connected therewith. No
settlement of any inquiry, examination or proceeding over which ASV shall
exercise control and with respect to which Manitex and Terex are obligated to
indemnify ASV pursuant to Section 3.01(a) shall be made without the consent of
Manitex (which consent shall not be unreasonably withheld).

 

6



--------------------------------------------------------------------------------

ARTICLE IV

Mutual Releases; Indemnification

Section 4.01 Release of Pre-Separation Claims.

(a) Except as provided in Section 4.01(b) hereof or elsewhere in this Agreement
or the Ancillary Agreements, effective as of the Separation, ASV, Manitex and
Terex each do hereby, for itself and to the extent it may legally do so, its
successors and assigns and all Persons who at any time on or prior to the
Separation have been members, managers, shareholders, directors, officers,
agents or employees of such Party (in each case, in their respective capacities
as such), release and discharge, and agree to make no claims against, the other
Parties and their respective subsidiaries, affiliates, successors and assigns,
and all Persons who at any time on or prior to the Separation have been members,
managers, shareholders, directors, officers, agents or employees of any such
Person, and their respective heirs, executors, administrators, successors and
assigns, from any and all ASV Liabilities, Manitex Liabilities and Terex
Liabilities, respectively, whether at Law or in equity (including any right of
contribution or recovery), whether arising under any contract or agreement, by
operation of Law or otherwise, existing or arising from any acts or events
occurring or failing to occur or alleged to have occurred or to have failed to
occur or any conditions existing or alleged to have existed on or before the
Separation, including in connection with the Separation, the Initial Public
Offering and all other activities to implement any such transactions.

(b) Nothing contained in Section 4.01(a) shall (i) impair any right of any
Person to enforce this Agreement, any Ancillary Agreement, any other agreement
entered into between the Parties, in each case in accordance with their terms,
or any right arising in the ordinary course of business between the Parties,
(ii) release any Person from any Liability under or pursuant to (A) this
Agreement, any Ancillary Agreement, any other agreement entered into between the
Parties before or after the Separation or incurred in the ordinary course of
business, or (B) any Liability the release of which would result in the release
of any Person not otherwise intended to be released pursuant to this
Section 4.01, or (iii) affect the indemnification obligations of the Parties
under Article X of Limited Liability Company Agreement of ASV, as in effect on
the date on which the event or circumstances giving rise to such indemnification
obligation occur.

Section 4.02 Indemnification by ASV. Subject to Section 4.04, ASV shall
indemnify, defend and hold harmless Manitex, Terex and each other member of the
Manitex Group and the Terex Group and each of their respective former and
current managers, directors, officers and employees, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“Manitex-Terex Indemnitees”), from and against any and all Liabilities of the
Manitex-Terex Indemnitees relating to, arising out of or resulting from (i) any
ASV Liability, including the failure of ASV or any other Person to pay, perform
or otherwise promptly discharge any ASV Liability in accordance with its terms,
and (ii) any breach by ASV of this Agreement or any Ancillary Agreement unless
such Ancillary Agreement expressly provides for separate indemnification therein
(which shall be controlling).

Section 4.03 Indemnification by Manitex and Terex. Subject to Section 4.04,
Manitex and Terex shall each indemnify, defend and hold harmless ASV and its
former and current

 

7



--------------------------------------------------------------------------------

managers, directors, officers and employees, and the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “ASV
Indemnitees”), from and against any and all Liabilities of the ASV Indemnitees
relating to, arising out of or resulting from (i) any Manitex or Terex
Liability, respectively, including the failure of such Party or any other Person
to pay, perform or otherwise promptly discharge any such Liability in accordance
with its terms, and (ii) any breach by such Party of this Agreement or any
Ancillary Agreement unless such Ancillary Agreement expressly provides for
separate indemnification therein (which shall be controlling).

Section 4.04 Indemnification Obligations Net of Third-Party Proceeds. The amount
that any Party (an “Indemnifying Party”) is required to pay to any Person
entitled to indemnification or reimbursement pursuant to this Agreement (an
“Indemnitee”) will be reduced by any amounts actually recovered by the
Indemnitee from any third party with respect to such Liability (including any
insurance proceeds), net of any applicable premium adjustments, costs or
expenses incurred in the collection thereof and any taxes resulting from the
receipt thereof (“Third-Party Proceeds”). If an Indemnitee receives a payment
required by this Agreement from an Indemnifying Party in respect of any
Liability (an “Indemnity Payment”) and subsequently receives Third-Party
Proceeds in respect of such Liability, then the Indemnitee will pay to the
Indemnifying Party an amount equal to the excess of the Indemnity Payment
received over the amount of the Indemnity Payment that would have been due if
such Third-Party Proceeds had been received before the Indemnity Payment was
made.

Section 4.05 Procedures for Indemnification of Third-Party Claims.

(a) If an Indemnitee shall receive notice or otherwise learn of a Third-Party
Claim with respect to which an Indemnifying Party may be obligated to provide
indemnification to such Indemnitee pursuant to this Agreement, such Indemnitee
shall give such Indemnifying Party reasonable written notice thereof as soon as
reasonably practicable after becoming aware of such Third-Party Claim. The
failure to give such notice shall not relieve the related Indemnifying Party of
its obligations under this ARTICLE IV, except to the extent that such
Indemnifying Party is actually prejudiced by such failure.

(b) The Indemnifying Party shall have the right, exercisable by written notice
to the Indemnitee within 30 calendar days after receipt of notice from an
Indemnitee (or sooner, if the nature of such Third-Party Claim so requires), to
assume and conduct the defense of such Third-Party Claim with counsel selected
by the Indemnifying Party and reasonably acceptable to the Indemnitee; provided,
however, that (i) the defense of such Third-Party Claim by the Indemnifying
Party will not, in the reasonable judgment of the Indemnitee, affect the
Indemnitee or any of its controlled affiliates in a materially adverse manner
and (ii) the Third-Party Claim solely seeks (and continues to seek) monetary
damages (the conditions set forth in this proviso, the “Litigation Condition”).
If the Indemnifying Party elects not to assume the defense of a Third-Party
Claim (or is not permitted to assume the defense due to the Litigation
Condition), or fails to notify an Indemnitee of its election, such Indemnitee
may defend such Third-Party Claim at the cost and expense of the Indemnifying
Party. If the Indemnifying Party elects (and is permitted) to assume the defense
of a Third-Party Claim, the Indemnitees shall, subject to the terms of this
Agreement, cooperate with the Indemnifying Party with respect to the defense of
such Third-Party Claim.

 

8



--------------------------------------------------------------------------------

(c) If the Indemnifying Party elects (and is permitted) to assume the defense of
a Third-Party Claim in accordance with the terms of this Agreement, the
Indemnifying Party will not be liable for any additional legal expenses
subsequently incurred by the Indemnitee in connection with the defense of the
Third-Party Claim; provided, however, that if (i) the Litigation Condition
ceases to be met or (ii) the Indemnifying Party fails to take reasonable steps
necessary to defend diligently such Third-Party Claim, the Indemnitee may assume
its own defense, and the Indemnifying Party will be liable for all reasonable
costs or expenses paid or incurred in connection with such defense. The
Indemnifying Party or the Indemnitee, as the case may be, shall have the right
to participate in (but, subject to the prior sentence, not control), at its own
expense, the defense of any Third-Party Claim that the other is defending as
provided in this Agreement. In the event, however, that such Indemnitee
reasonably determines that representation by counsel to the Indemnifying Party
of both such Indemnifying Party and the Indemnitee could reasonably be expected
to present such counsel with a conflict of interest, then the Indemnitee may
employ separate counsel to represent or defend it in any such action or
proceeding and the Indemnifying Party will pay the reasonable fees and expenses
of such counsel.

(d) No Indemnifying Party shall consent to entry of any judgment or enter into
any settlement of any Third-Party Claim without the consent of the applicable
Indemnitee or Indemnitees; provided, however, that such Indemnitee(s) shall be
required to consent to entry of judgment or to such settlement that (i) contains
no finding or admission of any violation of Law or any violation of the rights
of any Person, (ii) involves only monetary relief which the Indemnifying Party
has agreed to pay and (iii) includes a full and unconditional release of the
Indemnitee.

(e) Whether or not the Indemnifying Party assumes the defense of a Third-Party
Claim, no Indemnitee shall admit any liability with respect to, or settle,
compromise or discharge, such Third-Party Claim without the Indemnifying Party’s
prior written consent (such consent not to be unreasonably withheld or delayed).

Section 4.06 Additional Matters.

(a) Any claim on account of a Liability that does not result from a Third-Party
Claim shall be asserted by reasonably prompt written notice given by the
Indemnitee to the related Indemnifying Party. Such Indemnifying Party shall have
a period of 30 calendar days after the receipt of such notice within which to
respond thereto. If such Indemnifying Party does not respond within such 30-day
period, such Indemnifying Party shall be deemed to have refused to accept
responsibility to make payment. If such Indemnifying Party does not respond
within such 30-day period or rejects such claim in whole or in part, such
Indemnitee shall be free to pursue such remedies as may be available to such
Party as contemplated by this Agreement.

(b) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third-Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third-Party Claim against any claimant or
plaintiff asserting such Third-Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.

 

9



--------------------------------------------------------------------------------

(c) In the event of an Action relating to a Liability that has been allocated to
an Indemnifying Party pursuant to the terms of this Agreement or any Ancillary
Agreement in which the Indemnifying Party is not a named defendant, if the
Indemnifying Party shall so request, the Parties shall endeavor to substitute
the Indemnifying Party for the named defendant or add the Indemnifying Party as
an additional named defendant, if at all practicable. If such substitution or
addition cannot be achieved for any reason or is not requested, the named
defendant shall allow the Indemnifying Party to manage the Action and the
Indemnifying Party shall fully indemnify the named defendant against all
reasonable costs of defending the Action (including court costs, sanctions
imposed by a court, attorneys’ fees, experts, fees and all other external
expenses), the costs of any judgment or settlement and the cost of any interest
or penalties relating to any judgment or settlement.

Section 4.07 Remedies Cumulative. The remedies provided in this ARTICLE IV shall
be exclusive and, subject to the provisions of ARTICLE VII, shall preclude
assertion by any Indemnitee of any other rights or the seeking of any and all
other remedies against any Indemnifying Party.

Section 4.08 Survival of Indemnities. The rights and obligations of each of ASV,
Manitex and Terex and their respective Indemnitees under this ARTICLE IV shall
survive the sale or other transfer by any Party or its affiliates of any Assets
or businesses or the assignment by it of any Liabilities.

Section 4.09 Limitation on Liability. Except as may expressly be set forth in
this Agreement, none of ASV, Manitex, Terex or any other member of the Manitex
Group or Terex Group shall in any event have any Liability to the other or to
any other member of the other’s Group, or to any other ASV Indemnitee or
Manitex-Terex Indemnitee, as applicable, under this Agreement (i) with respect
to any matter to the extent that such Party seeking indemnification has engaged
in any knowing violation of Law or fraud in connection therewith or (ii) for any
indirect, special, punitive or consequential damages, whether or not caused by
or resulting from negligence or breach of obligations hereunder and whether or
not informed of the possibility of the existence of such damages; provided,
however, that the provisions of this Section 4.09 (ii) shall not limit an
Indemnifying Party’s indemnification obligations hereunder with respect to any
Liability any Indemnitee may have to any third party not affiliated with ASV or
any member of the Manitex Group or the Terex Group for any indirect, special,
punitive or consequential damages.

ARTICLE V

Access to Information; Confidentiality

Section 5.01 Agreement for Exchange of Information; Archives.

(a) Except in the case of an adversarial Action or threatened adversarial Action
by either ASV, Manitex or Terex or a Person or Persons in its Group against the
other Party or a

 

10



--------------------------------------------------------------------------------

Person or Persons in its Group, and subject to Section 5.01(b), each of ASV and
Manitex and Terex, on behalf of its respective Group, shall provide to the other
Party, at any time after the Separation, as soon as reasonably practicable after
written request therefor, reasonable access to the documents and employees of
such Party, which the requesting Party reasonably needs (i) to comply with
reporting, disclosure, filing, notification or other requirements imposed by any
law, national securities exchange or by any governmental authority, (ii) for use
in any other judicial, regulatory, administrative or other Action or in order to
satisfy audit, accounting, regulatory, litigation or other similar requirements
or (iii) to comply with its obligations under this Agreement or any Ancillary
Agreement. The receiving Party shall use information received pursuant to this
Section 5.01(a) solely to the extent reasonably necessary to satisfy the
applicable obligations or requirements described in clause (i), (ii) or (iii) of
the immediately preceding sentence. The requesting Party shall reimburse the
other Parties for the reasonable direct out-of-pocket costs, if any, resulting
from such request and access. No Party shall have any Liability to the other
Parties for any information exchanged or provided pursuant to this Agreement, in
the absence of willful misconduct.

(b) In the event that any of the Parties reasonably determines that the exchange
of any Information pursuant to Section 5.01(a) could be commercially
detrimental, violate any Law or agreement or waive or jeopardize any
attorney-client privilege or attorney work product protection, such Party shall
not be required to provide such access to the other Party; provided, however,
that each of the Parties shall take all commercially reasonable measures to
permit compliance with Section 5.01(a) in a manner that avoids any such harm or
consequence. Each of the Parties intends that any provision of access pursuant
to this Section 5.01 that would otherwise be within the ambit of any legal
privilege shall not operate as waiver of such privilege.

(c) Each of ASV, Manitex and Terex agrees, on behalf of itself and each member
of the Group of which it is a member, as applicable, not to disclose or
otherwise waive any privilege or protection attaching to any privileged
Information relating to a member of the other Group or relating to or arising in
connection with the relationship between the Groups prior to the Separation,
without providing prompt written notice to and obtaining the prior written
consent of the other (not to be unreasonably withheld or delayed).

Section 5.02 Record Retention. To facilitate the possible exchange of
information pursuant to this ARTICLE V and other provisions of this Agreement,
each Party shall use its reasonable best efforts to retain all information in
such Party’s possession relating to the other Party or its businesses, Assets or
Liabilities, this Agreement or the Ancillary Agreements substantially in
accordance with the applicable record retention policies and/or practices of
such Party or for such longer or shorter period as required by Law.

Section 5.03 Confidential Information.

(a) Each Party, on behalf of itself and each Person in its respective Group, as
applicable, shall hold, and cause its respective directors, officers, employees,
agents, accountants, counsel and other advisors and representatives to hold, in
confidence and not release or disclose, with at least the same degree of care,
but no less than a reasonable degree of care, that such Party applies to its own
confidential and proprietary information, all information concerning the Parties
or their respective Group or business that is either in its possession or

 

11



--------------------------------------------------------------------------------

furnished by the other Group or its respective directors, officers, employees,
agents, accountants, counsel and other advisors and representatives at any time
pursuant to this Agreement, and shall not use any such information other than
for such purposes as shall be expressly permitted hereunder, except, in each
case, to the extent that such information is (i) in the public domain through no
fault of any Party or member of its respective Group or any of its respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives, (ii) later lawfully acquired from other sources by any
Party or their respective Group, employees, directors or agents, accountants,
counsel and other advisors and representatives, as applicable, which sources are
not themselves bound by a confidentiality obligation to the knowledge of any
such Party or Persons in its respective Group, as applicable,
(iii) independently generated without reference to any proprietary or
confidential information of the other Party or its respective Group, as
applicable, (iv) previously known or acquired by the receiving Party prior to
its disclosure by the other Party or Persons in its respective Group, as
applicable, from sources that are not themselves bound by a confidentiality
obligation to the knowledge of such receiving Party or (v) required to be
disclosed by Law; provided, however, that the Person required to disclose such
Information gives the applicable Person prompt, and to the extent reasonably
practicable, prior notice of such disclosure and an opportunity to contest such
disclosure and shall use reasonable best efforts to cooperate, at the expense of
the requesting Person, in seeking any reasonable protective arrangements
requested by such Person. In the event that such appropriate protective order or
other remedy is not obtained, the Person that is required to disclose such
information shall furnish, or cause to be furnished, only that portion of such
information that is legally required to be disclosed and shall use reasonable
best efforts to ensure that confidential treatment is accorded such information.
Each Party’s obligations under this Section 5.03 shall expire three years from
the date of this Agreement.

(b) Without limiting the foregoing, when any information concerning the other
Group or its business is no longer needed for the purposes contemplated by this
Agreement or any Ancillary Agreement, each Party will, promptly after request of
another Party, either return all information in a tangible form (including all
copies thereof and all notes, extracts or summaries based thereon) or certify to
the other Party, as applicable, that it has destroyed such information, other
than, in each case, any such information electronically preserved or recorded
within any computerized data storage device or component (including any
hard-drive or database) pursuant to automatic or routine backup procedures
generally accessible only by legal, IT or compliance personnel.

ARTICLE VI

Insurance

Section 6.01 Insurance.

(a) ASV acknowledges and agrees that, from and after the Separation Date, ASV
shall have no rights to or under policies of insurance, current or past, which
are or at any time were maintained by or on behalf of or for the benefit or
protection of Manitex and its subsidiaries, except for any policies maintained
exclusively by ASV (the “Manitex Insurance Policies”), other than as expressly
provided in Section 6.01(b).

 

12



--------------------------------------------------------------------------------

(b) With respect to any Liability accrued and/or incurred by ASV prior to the
Separation Date, Manitex shall provide ASV with access to the Manitex Insurance
Policies if and solely to the extent that the terms of such policies provide for
such coverage to ASV with respect to any Liabilities accrued or incurred by ASV
prior to the Separation Date, and subject to the terms and conditions of such
insurance policies, including any limits on coverage or scope, any deductibles
and other fees and expenses. ASV shall report any potential claims under Manitex
Insurance Policies as soon as practicable to Manitex and Manitex shall determine
whether and at what time to report and make any such claims. If and to the
extent that ASV is the sole entity recovering proceeds under one or more Manitex
Insurance Policies in respect of a particular claim, ASV shall exclusively be
responsible for any costs relating to such Manitex Insurance Policy, including
any amounts of deductibles and self-insured retention associated with such
claims, claim handling and administrative costs, as well as for any applicable
increase in Manitex’s future premiums for the coverage provided by such policy.

(c) Each of Manitex and ASV shall, and Manitex shall cause each member of the
Manitex Group to, cooperate and assist ASV and the applicable member of the
Manitex Group, as applicable, with respect to such claims. In connection with
making any joint claim under any Manitex Insurance Policy Manitex shall control
the administration of all such claims, including the timing of any assertion and
pursuit of coverage. In the event that any insurance claims of both Manitex and
ASV for any Liability accrued and/or incurred prior to the Separation Date exist
relating to the same occurrence, both Parties shall jointly defend and waive any
conflict of interest to the extent necessary to the conduct of the joint
defense. In the event of any Action by either ASV or Manitex (or both) to
recover or obtain insurance proceeds, or to defend against any Action by an
insurance carrier to deny any benefits under an insurance policy, both Parties
may join in any such Action and be represented by joint counsel and both Parties
shall waive any conflict of interest to the extent necessary to conduct any such
Action.

ARTICLE VII

Further Assurances and Additional Covenants

Section 7.01 Further Assurances.

(a) In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties shall, subject to Section 8.01, use reasonable
best efforts, prior to, on and after the Separation Date, to take, or cause to
be taken, all actions, and to do, or cause to be done, all things, reasonably
necessary, proper or advisable under applicable Laws and agreements to
consummate and make effective the transactions contemplated by this Agreement.

(b) Without limiting the foregoing, prior to, on and after the Separation Date,
each Party shall reasonably cooperate with the other Party, without any further
consideration, (i) to execute and deliver all instruments as such Party may
reasonably be requested to execute and deliver by the other Party to transfer
any assets or Liabilities hereunder, (ii) to make all filings with, and to
obtain, or cause to be obtained, all consents, waivers or approvals from, or
notifications or filings required by law or otherwise necessary or advisable;
and (iii) to take all such other actions as such Party may reasonably be
requested to take by the other Party from time to time, consistent with the
terms of this Agreement and the Ancillary Agreements, in order to effectuate the
provisions and purposes of this Agreement and the Ancillary Agreements.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

Section 8.01 Sole Discretion of Manitex and Terex. Manitex and Terex shall
jointly, in their sole and absolute discretion, determine all terms of the
Separation, including the form, structure and terms of any transactions and/or
offerings to effect the Separation (so long as any such determinations are made
in good faith and are not inconsistent with the express terms of this Agreement)
and the timing of and conditions to the consummation thereof.

Section 8.02 Termination. This Agreement may be terminated by any Party at any
time, in its sole discretion, prior to the Separation. In the event of any
termination of this Agreement prior to the Separation, none of the Parties (nor
any of its directors or officers) shall have any Liability or further obligation
to any other Party under this Agreement or the Ancillary Agreements.

Section 8.03 Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
counterparts shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other Parties. This Agreement may be executed by facsimile or
PDF signature and a facsimile or PDF signature shall constitute an original for
all purposes.

(b) This Agreement, the Ancillary Agreements and any Appendices, Exhibits and
Schedules hereto and thereto contain the entire agreement between the Parties
with respect to the subject matter hereof and supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties with respect to the subject matter hereof
other than those set forth or referred to herein or therein. If there is a
conflict between any provision of this Agreement and any specific provision of
an applicable Ancillary Agreement, such Ancillary Agreement shall control.

(c) Each Party represents on behalf of itself and each other member of its
Group, as applicable, as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform each of this Agreement and each Ancillary Agreement to which
it is a party and to consummate the transactions contemplated hereby and
thereby; and

(ii) this Agreement and each Ancillary Agreement to which it is a party has been
(or, in the case of any Ancillary Agreement, will be on or prior to the
Separation Date) duly executed and delivered by it and constitutes, or will
constitute, a valid and binding agreement of it enforceable in accordance with
the terms thereof.

 

14



--------------------------------------------------------------------------------

Section 8.04 Governing Law; Dispute Resolution; Jurisdiction.

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Michigan, regardless of the Laws that might otherwise
govern under applicable principles of conflicts of Laws thereof.

(b) Unless otherwise set forth in this Agreement, in the event of any dispute
arising under this Agreement among the Parties, each Party involved in such
dispute shall attempt in good faith to resolve such dispute. If the Parties are
unable to resolve a given dispute within 10 days, each Party shall have the
right to exercise any and all remedies available under law or equity with
respect to such dispute.

(c) Each Party irrevocably consents to the exclusive jurisdiction, forum and
venue of any court located in the State of Michigan (or, solely if such court
declines jurisdiction, any federal court located in the State of Michigan) over
any and all claims, disputes, controversies or disagreements between the Parties
or any of their respective subsidiaries, affiliates, successors and assigns
under or related to this Agreement or any document executed pursuant to this
Agreement or any of the transactions contemplated hereby or thereby.

Section 8.05 Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns. Notwithstanding the foregoing, each
Party may assign this Agreement without consent in connection with (a) a merger
transaction in which such Party is not the surviving entity and the surviving
entity acquires or assumes all or substantially all of such Party’s Assets, or
(b) the sale of all or substantially all of such Party’s Assets; provided,
however, that the assignee expressly assumes in writing all of the obligations
of the assigning Party under this Agreement, and the assigning Party provides
written notice and evidence of such assignment and assumption to the
non-assigning Parties. No assignment permitted by this Section 8.05 shall
release the assigning Party from liability for the full performance of its
obligations under this Agreement.

Section 8.06 Third-Party Beneficiaries. Except for the indemnification rights
under this Agreement of any ASV Indemnitee or Manitex-Terex Indemnitee in their
respective capacities as such, (a) the provisions of this Agreement are solely
for the benefit of the Parties hereto and are not intended to confer upon any
Person except the Parties hereto any rights or remedies hereunder and (b) there
are no third-party beneficiaries of this Agreement and this Agreement shall not
provide any third person with any remedy, claim, liability, reimbursement, cause
of action or other right in excess of those existing without reference to this
Agreement.

 

15



--------------------------------------------------------------------------------

Section 8.07 Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person, (b) on the date received, if sent by a nationally recognized delivery or
courier service or (c) upon the earlier of confirmed receipt or the fifth
business day following the date of mailing if sent by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to ASV, to:   

A.S.V, LLC

840 Lily Lane

Grand Rapids, Minnesota 55744

Attention: Andrew Rooke

Facsimile: (218) 327-9123

If to Manitex, to:   

Manitex International, Inc.

9725 Industrial Drive

Bridgeview, Illinois 60455

Attention: David J. Langevin

Facsimile: (708) 430-5331

If to Terex, to:   

Terex Corporation

200 Nyala Farm Road

Westport, Connecticut 06880

Attention: Eric I. Cohen

Facsimile: (203) 227-6372

Any Party may, by notice to the other Parties, change the address to which such
notices are to be given.

Section 8.08 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

Section 8.09 Publicity. Each Party shall consult with the other Parties, and
shall, subject to the requirements of Section 5.03, provide the other Parties
the opportunity to review and comment upon, any press releases or other public
statements in connection with the Separation or the Initial Public Offering or
any of the other transactions contemplated hereby and any filings with any
governmental authority or national securities exchange with respect thereto, in
each case prior to the issuance or filing thereof, as applicable (including the
Registration Statement and the Parties’ respective Current Reports on Form 8-K
to be filed in connection with the Initial Public Offering).

Section 8.10 Expenses. All fees, costs and expenses paid or incurred in
connection with the Separation or the Initial Public Offering, as applicable,
will be paid by the Party incurring such fees or expenses, whether or not the
Separation or the Initial Public Offering is consummated, or as otherwise agreed
by the Parties in writing.

 

16



--------------------------------------------------------------------------------

Section 8.11 Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the liabilities for the breach of
any obligations in this Agreement shall survive the Separation and the Initial
Public Offering, as applicable, and shall remain in full force and effect.

Section 8.12 Waivers of Default. No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement or any Ancillary Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power. Waiver by any Party of any default by the
other Parties of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default.

Section 8.13 Specific Performance. Subject to Section 8.01 and notwithstanding
the procedures set forth in ARTICLE VII, in the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement, the affected Party(ies) shall have the right to specific
performance and injunctive or other equitable relief of its rights under this
Agreement, in addition to any and all other rights and remedies at Law or in
equity, and all such rights and remedies shall be cumulative. The other
Party(ies) shall not oppose the granting of such relief on the basis that money
damages are an adequate remedy. The Parties agree that the remedies at Law for
any breach or threatened breach hereof, including monetary damages, are
inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at Law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are
waived.

Section 8.14 Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any Party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of each Party.

Section 8.15 Waiver of Jury Trial. EACH OF THE PARTIES ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH OF THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT. EACH OF THE PARTIES CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTIES WOULD NOT, IN THE EVENT OF ANY
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH OF THE PARTIES
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH OF THE
PARTIES MAKES THIS WAIVER VOLUNTARILY AND (D) EACH OF THE PARTIES HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 8.15.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

A.S.V., LLC, By:  

/s/ Andrew Rooke

Name:  

Andrew Rooke

Title:  

Chief Executive Officer

MANITEX INTERNATIONAL, INC., By:  

/s/ David J. Langevin

Name:  

David J. Langevin

Title:  

Chairman and CEO

TEREX CORPORATION By:  

/s/ Eric I. Cohen

Name:  

Eric I. Cohen

Title:  

Senior Vice President